Penoyar, A.C. J.
¶29 (dissenting in part) — I concur in the majority’s decision except I would not reverse Brian Wahsise’s robbery conviction because I disagree with the majority’s conclusion that Detective Jeff Rackley did not have sufficient contact with Wahsise to be qualified to offer *121an opinion that Wahsise was one of the figures captured on the surveillance videotape. Though Rackley had less contact with Wahsise than the officers had with the respective defendants in the cases the majority cited, he nevertheless had the opportunity to observe Wahsise during the stop and in a police station interview room. Thus Rackley had independent familiarity with Wahsise’s appearance and movement that the jury did not have. To my mind, this was sufficient to allow him to state his opinion. In my view, the trial court correctly ruled that the opinion was admissible and any questions as to weight were properly entrusted to the jury.
Review denied at 166 Wn.2d 1037 (2009).